DETAILED ACTION
This office action is in response to the initial filing dated October 27, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-19 are currently pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a parking guide unit configured to guide in claims 6 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Specifically, the parking guide unit is interpreted as any type of display that is part of a parking structure or a smartphone or navigation device of a driver or vehicle according to paragraph [0038] the applicant’s filed specification.
This interpretation applies to claims 6-
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-10, 12, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie (US PG Pub #2019/0221122).
As to claim 1, Xie teaches a parking guide system (Paragraph [0002] teaches a parking navigation system) comprising: 
an entrance sensor provided at an entrance of a parking lot and configured to recognize a vehicle entering the entrance (Paragraph [0068]); 
a parking checking sensor configured to identify whether each parking space of the parking lot is occupied by a vehicle (Paragraphs [0108]-[0113] teach updating for available or 
a vehicle detection sensor provided in the parking lot and configured to detect a vehicle that drives in the parking lot (Paragraph [0086] teaches sensor 2 sensing when a vehicle has entered its sensing range); and 
a controller (Paragraph [0181] teaches a processor) configured to identify unoccupied parking spaces in the parking lot through the parking checking sensor (Paragraph [0189] teaches acquiring information about at least one target parking location in an available state), to allocate a parking space among the unoccupied parking spaces to the vehicle recognized by the entrance sensor (Paragraph [0072] teaches selecting an available parking location), to recognize a location of the vehicle detected by the vehicle detection sensor (Paragraph [0085] teaches determining a current location and a path from the current location to a certain available parking location), and to guide the vehicle detected by the vehicle detection sensor to one of the unoccupied parking spaces (Paragraph [0075]).
As to claim 2, depending from the parking guide system of claim 1, Xie teaches wherein the entrance sensor is configured to recognize the vehicle entering the entrance through communication with the vehicle entering the entrance or a driver terminal of the vehicle entering the entrance through WAVE communication, wireless Internet, or RFID communication therebetween (Paragraph [0068] teaches a microwave sensor acquiring relevant vehicle information).
As to claim 4, depending from the parking guide system of claim 1, Xie teaches wherein the entrance sensor is configured to recognize a vehicle number of the vehicle entering the entrance and to provide the recognized vehicle number to the controller (Paragraph [0068] 
As to claim 5, depending from the parking guide system of claim 1, Xie teaches wherein the vehicle detection sensor is configured to detect the vehicle that drives in the parking lot and to deliver detected information related to the vehicle that drives in the parking lot, to the controller (Paragraph [0086]), and the controller is configured to identify whether the detected vehicle is a vehicle for parking in the parking lot or a vehicle for exiting the parking lot (Paragraph [0086] teaches detecting the vehicle as it drives a path to a parking location; Paragraph [0194] teaches detecting that the vehicle is moving away from the target area).
As to claim 6, depending from the parking guide system of claim 5, Xie teaches further including: 
a parking guide unit configured to guide the vehicle that drives in the parking lot to the allocated parking space, 
wherein the controller is configured to deliver information on the parking space which is allocated to the vehicle that drives in the parking lot to the parking guide unit when the detected vehicle is the vehicle for parking in the parking lot (Paragraph [0086] teaches lighting devices receiving information from the central control system to guide a vehicle to a parking location).
As to claim 7, depending from the parking guide system of claim 1, Xie teaches further including: 
a parking guide unit configured to guide the vehicle that drives in the parking lot to the allocated parking space, 
wherein the controller is configured to guide the vehicle that drives in the parking lot to the allocated parking space through the parking guide unit (Paragraph [0086] teaches lighting devices receiving information from the central control system to guide a vehicle to a parking location).
As to claim 8, depending from the parking guide system of claim 7, Xie teaches wherein the controller is configured to guide the vehicle that drives in the parking lot to the allocated parking space through the parking guide unit present in an anticipated driving route of the vehicle detected by the vehicle detection sensor (Paragraphs [0076] and [0086]).
As to claim 9, depending from the parking guide system of claim 8, Xie teaches wherein the anticipated driving route of the vehicle detected by the vehicle detection sensor is a route for the vehicle detected by the vehicle detection sensor to reach the allocated parking space from the location of the vehicle detected by the vehicle detection sensor (Paragraphs [0034]-[0037] and [0076]).
As to claim 10, depending from the parking guide system of claim 9, Xie teaches wherein the controller is configured to guide the vehicle detected by the vehicle detection sensor to the allocated parking space through a first parking guide unit present in the anticipated driving route of the vehicle detected by the vehicle detection sensor (Paragraphs [0076] and [0086]).
As to claim 12, depending from the parking guide system of claim 7, Xie teaches wherein the parking guide unit is configured to guide the allocated parking space and a driving route for the vehicle detected by the vehicle detection sensor to reach the allocated parking space (Paragraph [0076] teaches controlling each lighting device on a planned path to a target parking location).
As to claim 15, depending from the parking guide system of claim 1, Xie teaches wherein the controller is configured to allocate a parking space among the unoccupied parking spaces to the vehicle recognized through the entrance sensor according to a predetermined priority criterion (Paragraph [0072] teaches a preset rules, such as selecting an available parking location closest to the vehicle).
As to claim 16, Xie teaches a method of controlling the parking guide system of claim 1 (Paragraph [0002] teaches a method; the system is seen with reference to the teachings applied to claim 1 above), the method including: 
identifying, by the controller, whether each parking space of the parking lot is occupied by a vehicle through the parking checking sensor (Paragraphs [0108]-[0113] teach updating for available or unavailable parking locations based on whether a vehicle is moving toward or away from the parking location); 
recognizing, by the controller, the vehicle that enters the entrance of the parking lot through the entrance sensor (Paragraph [0068]); 
identifying, by the controller, the unoccupied parking spaces through the parking checking sensor (Paragraph [0189] teaches acquiring information about at least one target parking location in an available state) and allocating the parking space among the unoccupied parking spaces to the vehicle recognized through the entrance sensor (Paragraph [0072] teaches selecting an available parking location); and 
identifying, by the controller, a location of the vehicle detected by the vehicle detection sensor (Paragraph [0085] teaches determining a current location and a path from the current location to a certain available parking location) and guiding the vehicle detected by the vehicle detection sensor to the allocated parking space (Paragraph [0075]).
As to claim 17, depending from the method of claim 16, Xie teaches wherein the controller includes: 
a processor; and 
a non-transitory storage medium on which a program for performing the method of claim 16 is recorded and executed by the processor (Paragraph [0181] teaches a processor and computer readable storage medium; Paragraph [0183] teaches non-transitory mediums; the method of claim 16 is seen with reference to the teaching applied to claim 16 above).
As to claim 18, depending from the method of claim 16, Xie teaches wherein the controller is configured to guide the vehicle that drives in the parking lot to the allocated parking space through a parking guide unit present in an anticipated driving route of the vehicle detected by the vehicle detection sensor (Paragraphs [0076] and [0086]).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 11, 13, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xie (US PG Pub #2019/0221122) as applied to claims 1, 7, and 16 above, and further in view of Li (US PG Pub #2017/0263124).
As to claim 3, depending from the parking guide system of claim 1, Xie does not explicitly teach wherein the entrance sensor is configured to recognize the vehicle entering the entrance through a camera.
In the field of parking systems, Li teaches wherein the entrance sensor is configured to recognize the vehicle entering the entrance through a camera (Paragraph [0055]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Xie with the camera of Li because this is a simple substitution of parts which yields the predictable result of still acquiring the license plate number of an entering vehicle.
As to claim 11, depending from the parking guide system of claim 7, Xie does not explicitly teach wherein the parking guide unit is a vehicle terminal or a driver terminal.
In the field of parking systems, Li teaches wherein the parking guide unit is a vehicle terminal or a driver terminal (Paragraphs [0047]-[0049] teach sending map information to a navigation device of a driver or vehicle for routing). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Xie with the navigation device of Li because providing an in-vehicle routing option is a simple substitution for external routing since they each yield the predictable result of proper routing.
As to claim 13, depending from the parking guide system of claim 7, Xie does not explicitly teach wherein the controller is configured to detect a vehicle exiting the parking lot through the parking checking sensor or the vehicle detection sensor and to guide the vehicle exiting the parking lot to an exit of the parking lot through the parking guide unit.
In the field of parking systems, Li teaches wherein the controller is configured to detect a vehicle exiting the parking lot through the parking checking sensor or the vehicle detection sensor and to guide the vehicle exiting the parking lot to an exit of the parking lot through the parking guide unit (Paragraph [0014] teaches routing from a current position to an exit of a parking lot). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Xie with the exit route of Li because ensuring a proper exit of a vehicle yields the predictable result of ensuring efficient vehicle flow through a parking lot which enhances the user’s experience.
As to claim 14, depending from the parking guide system of claim 13, Xie does not explicitly teach wherein the controller is configured to guide the vehicle exiting the parking lot to the exit through the parking guide unit when information on the exit allocated to the parked vehicle is received by the controller.
In the field of parking systems, Li teaches wherein the controller is configured to guide the vehicle exiting the parking lot to the exit through the parking guide unit when information on the exit allocated to the parked vehicle is received by the controller (Paragraph [0014] teaches routing from a current position to an exit of a parking lot; Paragraphs [0047]-[0049] teach sending map information to a navigation device of a driver or vehicle for routing). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Xie with the exit route of Li because ensuring a proper exit of a vehicle yields the predictable result of ensuring efficient vehicle flow through a parking lot which enhances the user’s experience.
	As to claim 19, depending from the method of claim 16, Xie does not explicitly teach wherein the controller is configured to detect a vehicle exiting the parking lot through the parking checking sensor or the vehicle detection sensor and to guide the vehicle exiting the parking lot to an exit of the parking lot through a parking guide unit.
In the field of parking systems, Li teaches wherein the controller is configured to detect a vehicle exiting the parking lot through the parking checking sensor or the vehicle detection sensor and to guide the vehicle exiting the parking lot to an exit of the parking lot through the parking guide unit (Paragraph [0014] teaches routing from a current position to an exit of a parking lot). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Xie with the exit route of Li because ensuring a proper exit of a vehicle yields the predictable result of ensuring efficient vehicle flow through a parking lot which enhances the user’s experience.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Longardner et al. (US PG Pub #2019/0139409)
	Lei et al. (US PG Pub #2018/0128638)
	Chen et al. (US PG Pub #2012/0274482)
	Alneghaimish (US Patent #11,125,577)
	Arndt et al. (US PG Pub #2016/0371982)

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN W SHERWIN/            Primary Examiner, Art Unit 2688